DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the Request for Continued Examination filed on 05/16/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/16/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 13 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a barcode reader adapter or a method of reading a barcode through a barcode reading adaptor as recited in “a barcode reader adapter housing defining an opening to receive an electronic device and an optical opening, 
wherein the optical opening is aligned with a field of view of a camera of the electronic device and exposes an optical element such that light that enters the barcode reader adapter housing through the optical opening is reflected into the field of view of the camera at a redirection angle by the optical element, wherein the optical opening is located at a center of location along a width of the electronic device that is different from a location of the camera along the width of the electronic device, and 
wherein the redirection angle is between 45 degrees and 115 degrees, 
wherein, when the barcode reader adapter housing is attached to the electronic device, the optical element reflects light into the camera's field of view such that a reflected image is not flipped or rotated” as combined with other limitations in claims 1 and 21. 

 Regarding independent claim 10 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a barcode reading adapter as recited in “a barcode reader adapter housing defining an opening to receive an electronic device and an optical opening, 
wherein the optical opening is aligned with a field of view of a camera of the electronic device and exposes an optical element such that light that enters the barcode reader adapter housing through the optical opening is reflected into the field of view of the camera at a redirection angle by the optical element, wherein the optical opening is located at a center of location along a width of the electronic device that is different from a location of the camera along the width of the electronic device, and wherein the redirection angle is between 45 degrees and 115 degrees; and 
an aimer attached to the barcode reader adapter housing, wherein the aimer is positioned such that a laser pattern emitted by the aimer corresponds to an effective field of view of the camera, 
wherein, when the barcode reader adapter housing is attached to the electronic device, the optical element reflects light into the camera's field of view such that a reflected image is not flipped or rotated” as combined with other limitations in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 22, 2022